Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on even date with the present application under 35 USC 371 has been entered.  Claims 1-12 are pending in this application and examined herein.

Specification
3.	The specification is objected to because line 11 of para. [0012] of the specification as filed refers to drawing feature “11”.  However no such feature appears on any of the drawings of record in this application.

Rejections – 35 U.S.C. 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. It is unclear what parameters would or would not fall into the category of “spray conditions” recited in this claim.  Further, it is noted that the term “different” includes minor differences that may not be readily apparent to an observer.

Rejections – 35 U.S.C. 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monson et al. (U.S. Patent 3,009,205).
Monson discloses and illustrates an apparatus for producing metal powder by the interaction of liquid metal and atomizing gas emanating from a plurality of holes.  The location where this occurs can be identified as a “spray chamber”.  The prior art includes a “plurality of spray nozzles” 10 that spray the metal into such a chamber and allow it to flow downward into the chamber, and atomizing nozzles or pipes 12 with apertures or orifices 14 that permit emission of jets of atomizing fluid that collides with the melted metal.  Thus, Monson et al. is held to anticipate the claimed invention.

			Rejections – 35 U.S.C. 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Monson et al.

Consequently, an apparatus as claimed is held to be at best an obvious variant of the apparatus as disclosed by Monson et al.

10.	Claims 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Monson et al., as above, in view of Lubanska (U.S. Patent 3,663,206).
In addition to what is stated supra, Monson col. 3, ll. 10-20 indicate that results obtained with the prior art apparatus are dependent upon a number of parameters, including the atomizing fluid pressure, the size, number and spacing of holes, or the angle at which an atomizing jet issues from the holes.  Monson does not appear to disclose any specific embodiment in which one or more of those parameters are different in a given nozzle than the corresponding parameter in other nozzles.  Lubanska is directed to producing metal powder via the interaction of a falling stream of liquid metal with atomizing gases emanating from a plurality of holes, i.e. Lubanska is in a similar field of endeavor as Monson.  Lubanska discloses an embodiment in which the angles (i.e. jet hole angles) at which two separate sets of nozzles emit atomizing fluid differ; see Lubanska col. 3, ll. 36-50.  Therefore, the disclosure of Monson et al., combined with that of Lubanska,would have at least fairly suggested an apparatus as presently claimed to one of ordinary skill in the art.
      Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1, 2, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/719008 (reference application).
currently pending claims in that application, which may differ from those in the published document].
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and those of the reference application are directed to a metal powder producing apparatus including a spray chamber, a plurality of nozzles that permit liquid metal to fall into the chamber, each nozzle including a plurality of jet holes that permit gas to jet from the holes and against the molten metal.  Claim 1 of the reference application indicates that the “plurality of liquid nozzles” are arranged “causing molten metal stored in a crucible to flow down into the spray chamber”, suggesting the “crucible portion” of instant claim 2 or the “crucible container” of instant claim 10.
The present claims and those of the reference application differ in that the claims of the reference application require substantially more detail than the instant claims regarding the number and arrangement of the jet nozzles and their respective holes.  Nonetheless, the examiner submits that one in possession of an apparatus as defined in the claims of the reference application would also be in possession of an apparatus in as presently claimed.  Because of the overlap between the apparatuses as claimed herein and in the ‘008 application, no patentable distinction is seen to exist between the two sets of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

				Allowable Subject Matter
13.	Claims 3-6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose 

14.	The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.

							
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	August 5, 2021